Citation Nr: 1020518	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  00-13 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for nonspecific 
urethritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty (AD) from March 1950 to 
March 1954.  He also had additional service on active duty 
for training (ACDUTRA) and inactive duty training 
(INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  That decision, among other things, denied a 
compensable rating for the Veteran's service-connected 
nonspecific urethritis.

The Board has since promulgated a decision in May 2008 
adjudicating several other claims the Veteran also appealed, 
so those claims have been decided and are no longer at issue.  
However, in that same May 2008 decision, the Board remanded 
the lone remaining claim (there also was a prior remand in 
October 2003) for further development and consideration - 
including providing additional notice then required by the 
Veterans Claims Assistance Act (VCAA) and to have the Veteran 
reexamined to reassess the severity of his disability.

The Appeals Management Center (AMC) has since completed this 
additional development and issued a supplemental statement of 
the case (SSOC) in March 2010 continuing to deny this claim, 
so it is again before the Board.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).




FINDINGS OF FACT

The Veteran has not had any recurrent urinary tract 
infections for many years, and all of his genito-urinary 
symptoms - including especially his nocturia and 
incontinence, have been medically attributed to benign 
prostatic hypertrophy (BPH), which is not a service-connected 
disability, rather than to his urethritis.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for the 
nonspecific urethritis.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.115b, Diagnostic 
Codes 7525 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address this claim on its 
merits, providing relevant statutes, regulations, and case 
law, the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist a 
claimant in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  Proper notice from VA must inform the claimant of 
any information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

The Board's October 2003 remand indicated that a letter had 
been sent to the Veteran in August 2002 informing him of his 
rights and duties created by the VCAA.  Of particular note, 
though, he was requested to provide information and evidence 
by September 1, 2002 (i.e., within 30 days).  And since the 
30-day period to respond to a VCAA notice letter had been 
invalidated by the U.S. Court of Appeals for Veterans Claims 
(Court), the Board indicated he needed to be notified that he 
had a full year to respond to that VCAA notice.  See 
Paralyzed Veterans of America v. Secretary of VA, 345 F.3d 
1334 (Fed. Cir. 2003).

Consequently, following and as a result of that remand, the 
Veteran was provided additional letters in March and November 
2006, both of which comply with the notice provisions of the 
VCAA.  But the Board more recently remanded the claim again 
in May 2008, this time to provide the Veteran still 
additional notice then required by the holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  And following and 
as a result of that second remand, the AMC provided this 
additional notice in September 2008.  This additional letter 
explained that medical or lay evidence must show a worsening 
or increase in severity of the disability and the effect this 
worsening or increase has on his employment and daily life.  
Vazquez-Flores, 22 Vet. App. at 48.

Since providing that additional notice, however, the holding 
in Vazquez has been overturned.  In Vazquez-Flores v. 
Shinseki, 2009 WL 2835434 (Fed. Cir.), the Federal Circuit 
Court vacated and remanded important aspects of the lower 
Veterans Court's holding in Vazquez, as well as a related 
case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 
(Vet. App. Mar. 7, 2008).

Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez requires the VA to notify a Veteran 
of alternative diagnostic codes or potential "daily life" 
evidence, we vacate the judgments."

The Board realizes the VCAA notice letters mentioned were not 
issued prior to the initial adjudication of the Veteran's 
claim in October 1999, which is the preferred sequence.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  But the VCAA did not even exist when the RO 
initially adjudicated the claim; it wsa not enacted until a 
little more than a year later - in November 2000, so the RO 
could not reasonably have been expected to provide notice 
complying with an Act that did not yet even exist when 
initially adjudicating the claim.  However, since providing 
all necessary notice, the AMC has readjudicated the claim in 
the March 2010 SSOC, including considering any additional 
evidence received or otherwise obtained in response to the 
additional notice.  This is important to point out because 
the Federal Circuit Court has clarified that a SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SSOC.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or lack of notice 
prior to an initial adjudication.  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  So, in sum, the 
duty to notify has been satisfied in this case.



VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
medical records that he and his representative cited as 
relevant to his claim.  He also was afforded a VA examination 
in December 2009, on remand, to reassess the severity of his 
nonspecific urethritis - including especially in terms of 
whether the symptoms he is experiencing (e.g., urinary 
incontinence and nocturia (the need to frequently and 
urgently void throughout the day, including at night) is the 
result of his service-connected urethritis or, instead, other 
unrelated factors, namely, a prostate condition (BPH)).  See 
Caffrey v. West, 6 Vet. App. 377 (1994).  And a medical 
opinion concerning this determinative issue was obtained in 
the course of that December 2009 VA examination, along with 
the other findings needed to rate this disability under the 
applicable diagnostic criteria.  Thus, there was substantial 
compliance with the Board's remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146- 47 (1999).  Accordingly, no further 
notification or assistance is needed to meet the requirements 
of the VCAA or Court.

II.  Merits of the Claim

The Veteran's appeal is for a compensable rating for his 
nonspecific urethritis.  For the reasons and bases discussed 
below, however, the Board finds that this condition is most 
appropriately rated at the noncompensable level, so his claim 
for a higher rating must be denied because the preponderance 
of the evidence is unfavorable. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  See 38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

A "staged" rating is appropriate for an increased-rating 
claim, however, when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
temporal focus for adjudicating an increased-rating claim is 
on the evidence concerning the state of the disability from 
one year before the claim was filed until VA makes a final 
decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

The RO rated the Veteran's nonspecific urethritis by analogy 
to chronic epididymo-orchitis, which in turn is to be rated 
as a urinary tract infection.  38 C.F.R. § 4.115b, Diagnostic 
Code (DC) 7525.  Under 38 C.F.R. § 4.115a, a 10 percent 
rating is assigned if urinary tract infection requires long-
term drug therapy, one to two hospitalizations per year 
and/or intermittent intensive management.  A 30 percent 
rating is warranted where the evidence shows recurrent 
symptomatic infection requiring drainage and frequent 
hospitalization (greater than two times per year) and/or 
requiring continuous intensive management.  Id. 

Nonspecific urethritis also may be rated under 38 C.F.R. 
§ 4.115b, DC 7518, for stricture of the urethra, which in 
turn is to be rated as voiding dysfunction.  Voiding 
dysfunction is rated under the three subcategories of urine 
leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a.  Since there is no evidence of obstructive 
voiding, the Board will only consider the criteria for urine 
leakage and urinary frequency. 



Urine leakage contemplates continual urine leakage, post-
surgical urinary diversion, urinary incontinence, or stress 
incontinence.  The minimum rating of 20 percent is assigned 
when there is leakage requiring the wearing of absorbent 
materials which must be changed less than two times per day.  
The next higher rating of 40 percent is assigned when leakage 
requires that absorbent materials be changed two to four 
times per day.  And the highest rating of 60 percent rating 
is assigned when these factors require the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times per day.  Id.

For urinary frequency, a 10 percent rating is assigned for 
daytime voiding intervals between two and three hours, or 
awakening to void two times per night.  A 20 percent rating 
contemplates daytime voiding intervals between one and two 
hours, or awakening to void three to four times per night.  A 
40 percent rating for urinary frequency contemplates daytime 
voiding intervals of less than one hour, or awakening to void 
five or more times per night.  See 38 C.F.R. § 4.115a.  

Applying these criteria to the facts of this case, the Board 
finds no basis to grant a compensable rating for the 
Veteran's service-connected nonspecific urethritis.  Although 
the evidence shows he has significant urinary symptoms, 
including the frequency, urgency and leakage mentioned, none 
of his symptoms has been attributed to his service-connected 
nonspecific urethritis.  Instead, all of his symptoms have 
been attributed to his prostate condition (BPH).  It is 
important to note in this regard that the RO has previously 
denied service connection for this prostate condition.  And 
after attempting to reopen this claim, the Board's May 2008 
decision denied the petition to reopen because there still 
was no competent and credible evidence showing this prostate 
condition is related to the his military service.  Thus, his 
prostate condition responsible for his genito-urinary 
symptoms is a nonservice-connected disability and cannot be 
cited as grounds for assigning a higher rating for his 
urethritis because the symptoms from the BPH have not been 
attributed to his military service - including by way of the 
urethritis.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  See also 38 C.F.R. § 3.310(a) and (b) permitting 
service connection on a secondary basis for disability that 
is proximately due to, the result of, or aggravated by a 
service-connected condition.

There is no indication the Veteran has experienced recurrent 
urinary tract infections on account of his urethritis since 
filing his claim for a higher rating for this disability in 
1998.  A December 1997 VA examination report notes that a 
urinalysis was unremarkable and that he was not on any 
medications to treat urinary tract infections.  Furthermore, 
none of the treatment records dated since that VA examination 
makes any reference to urinary tract infections or 
medications required to treat the condition.  These records 
include treatment at Saint Francis Hospital, Triangle Urology 
Group, and Ohio Valley General Hospital.  Thus, there is no 
evidence of any long-term drug therapy, hospitalizations, or 
intermittent intensive management required to treat urinary 
tract infections, as required for a compensable rating under 
38 C.F.R. § 4.115b, DC 7525.  

And while, as mentioned, the Veteran has significant genito-
urinary symptoms, including urinary leakage, frequency and 
urgency, these symptoms are due to his nonservice-connected 
prostate condition (BPH), not his urethritis.  In this 
regard, the medical records mentioned above note periodic 
treatment for urinary symptoms due to a prostate condition - 
again, with no reference to urinary tract infections.  As a 
result, when remanding this claim in May 2008, the Board 
specifically requested that the Veteran be provided another 
VA compensation examination to determine whether any of his 
genito-urinary symptoms are due to his service-connected 
nonspecific urethritis instead of this prostate condition.  
He had this additional VA examination in December 2009 and, 
after reviewing the claims file and examining the Veteran, 
the VA examiner concluded that "[the Veteran's] current 
urinary symptoms are more likely related to his diagnosis of 
BPH than his remote history of nonspecific urethritis."  
Indeed, the examiner declined to diagnose nonspecific 
urethritis.  Rather, the diagnoses were urinary frequency and 
urgency, nocturia, BPH, and erectile dysfunction.  Thus, none 
of the Veteran's symptoms has been attributed to his service-
connected nonspecific urethritis.  See again Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).



The Board places significant probative value on this medical 
opinion since it was based on a review of the pertinent 
medical and other history, is consistent with the other 
evidence of record, and has not been contradicted by any 
medical evidence.  See Nieves- Rodriguez v. Peake, 22 Vet App 
295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position.).  

Thus, since no medical evidence shows the Veteran has any 
current symptoms associated with his service-connected 
nonspecific urethritis, there is no basis to assign a 
compensable rating for this disability.  See 38 C.F.R. § 4.31 
(In every instance where the schedule does not provide a zero 
percent rating for a diagnostic code, a zero percent rating 
shall be assigned when the requirements for a compensable 
evaluation are not met.).  

While the Veteran and his wife are competent to attest to him 
having experienced these genito-urinary symptoms, especially 
of late, they are not also competent to attribute these 
symptoms to his service-connected urethritis rather than to 
his BPH.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991).  This 
instead is a medical, not lay, determination  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. 
App. 67 (1997); and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).



In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against a 
compensable rating for the service-connected nonspecific 
urethritis.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application, and this claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER

The claim for a compensable rating for the nonspecific 
urethritis is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


